 FIRST NATIONAL MAINTENANCE CORPORATIONFirst National Maintenance Corporation and Dis-trict 1199, National Union of Hospital andHealth Care Employees, Retail, Wholesale &Department Store Union, AFL-CIOLocal 796, Amalgamated Workers Union of Americaand District 1199, National Union of Hospitaland Health Care Employees, Retail, Wholesale& Department Store Union, AFL-CIO. Cases29-CA-6647 and 29-CB-3467January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn August 15, 1980, Administrative Law JudgeGeorge F. Mclnerny issued the attached Decisionin this proceeding. Thereafter, Respondent FirstNational Maintenance Corporation filed exceptionsand a supporting brief, and the General Counselfiled cross-exceptions and a brief thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein. 1ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-t We shall modify the recommended Order, in accordance with Re-spondent First National Maintenance's exceptions, to omit the Adminis-trative Law Judge's recommendation that it be required to maintain thewages and other benefits set out in the now defunct collective-bargainingagreement, until the date the contract would have expired. This part ofthe recommended Order is neither consistent with our finding that thecollective-bargaining agreement is unlawful, nor necessary to remedy theviolations found.The General Counsel and Respondent First National Maintenance haveexcepted to certain credibility findings made by the Administrative LawJudge. It is the Board's established policy not to overrule an administra-tive law judge's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that the reso-lutions are incorrect. Standard Dry Wall Products. Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings.In adopting the conclusion of the Administrative Law Judge that Re-spondent Employer violated Sec. 8(a)(2) and Respondent Union violatedSec. 8(bXIXA), we rely solely on his findings that the Union did not infact represent a majority of the Employer's employees on March 17,1978, the date when the parties signed a new collective-bargaining agree-ment, and that both Respondents knew that the Union lacked majoritystatus. We, therefore, do not reach the question of whether the Unionwas, by virtue of a merger, the legal successor of Local 690, Amalgamat-ed Workers Union of America.fled below, and hereby orders that RespondentFirst National Maintenance Corporation, Ridge-wood, New York, its officers, agents, successors,and assigns, and Respondent Local 796, Amalga-mated Workers Union of America, Richmond Hill,New York, its officers, agents, and representatives,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph A, 1,(b):"(b) Giving effect to the collective-bargainingagreement with Local 796, dated March 17, 1978."2. Substitute the attached Appendix A for that ofthe Administrative Law Judge.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT recognize, bargain with, orotherwise support or assist Local 796, Amalga-mated Workers Union of America, or anyother labor organization, unless and until suchlabor organization is certified as the collective-bargaining representative of our employees, inan appropriate unit, by the National Labor Re-lations Board.WE WILL NOT give effect to the collective-bargaining agreement with Local 796 datedMarch 17, 1978.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the National Labor Rela-tions Act.FIRST NATIONAL MAINTENANCECORPORATIONDECISIONSTATEMENT OF THE CASEGEORGE F. MCINTERY, Administrative Law Judge:Based on charges filed on August 30, 1978, in Case 29-CB-3467, and on August 31, 1978, in Case 29-CA-6647by District 1199, National Union of Hospital and HealthCare Employees, Retail, Wholesale & Department StoreUnion, AFL-CIO, herein referred to as District 1199,the Regional Director for Region 29 of the National254 NLRB No. 28289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board, herein referred to as the Board,issued an order consolidating these cases, a complaint,and a notice of hearing on October 18, 1978, allegingthat First National Maintenance Corporation, herein re-ferred to as the Employer, or Respondent Employer, andLocal 796, Amalgamated Workers Union of America,herein Respondent Union, had violated, respectively,Section 8(a)(1) and (2) and Section 8(b)(1)(A) of the Na-tional Labor Relations Act, as amended, 29 U.S.C. 151,et seq., herein referred to as the Act.On November 17, 1978,1 the Employer filed ananswer to the complaint denying the commission of anyunfair labor practices. The Employer also denied thatDistrict 1199 is a labor organization within the meaningof Section 2(5) of he Act, and, as an affirmative defense,alleged that Local 1199 is not a labor organization withinthe meaning of the Act in that it is affiliated "directly orindirectly with an organization which admits to member-ship guards and non-guard employees."Respondent Union did not filed an answer to thecharges against it in the complaint. However, the affida-vit of service of that complaint, contained in the formalpapers introduced into evidence by the General Counsel,shows that no service of the complaint was made on Re-spondent Union.Pursuant to notice accompanying the complaint, andan order rescheduling hearing issued by the said Region-al Director on March 7, 1979, a hearing was scheduled,and opened before me, on May 7, 1979. At that time itbecame apparent that Respondent Union had not beenproperly notified of the allegations in the complaint andof the time and place of the hearing. Accordingly, notestimony was taken, no evidence was received, and thematter was adjourned, with the concurrence of the par-ties who were present, until June 14, 1979.On that same day, May 7, 1979, the record shows thata copy of the order consolidating cases and complaintand notice of hearing was forwarded to Local 796.Thereafter, on May 11, 1979, Mitchell W. Goldblatt,who described himself as attorney for Local 796, filed ananswer on behalf of Respondent Union denying the com-mission of any unfair labor practices and further denying"knowledge and information sufficient to form a belierfas to the status of the Employer as an Employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.Then, on June 14, 1979, the hearing continued. Goldb-latt, the attorney for Local 796, did not appear, nor didhe advance any reason why he did not appear, but inview of the fact that he had been properly notified ofthese proceedings, the hearing continued without him.At the opening of this day of hearing, the GeneralCounsel moved to amend the complaint to allege thatRespondent Employer had committed certain furtherviolations of Section 8(a)(1) of the Act. Over the Em-ployer's objections I allowed the amendments and thoseallegations were denied.Following these amendments, and for reasons whichwill be discussed below, I dismissed the allegations in thecomplaint involving violations of Section 8(a)(2) andI The time for filing this answer had been duly extended by the Re-gional Director.Section 8(b)(1)(A), and approved an informal settlementof the additional 8(a)(1) allegations which had beenadded to the complaint on June 14, 1979.The General Counsel appealed my actions under Sec-tion 102.26 of the Rules and Regulations of the NationalLabor Relations Board, Series 8, as amended, on June 25,1979. This appeal was upheld by the Board on Septem-ber 4, 1979, in an Order remanding the matter to the saidRegional Director to arrange the reopening of the hear-ing, and further ordering that I prepare and serve uponthe parties a Decision containing findings of fact, conclu-sions of law, and recommendations upon the evidence re-ceived pursuant to the Order.Accordingly, the said Regional Director issued anOrder on December 4, 1979, ordering that the hearing bereopened on December 10, 1979. The hearing did openon that date, and continued on December II and 12, atwhich time all parties2were given the opportunity topresent testimony and documentary evidence, to examineand cross-examine witnesses, and to argue orally.Following the close of the hearingtthe RespondentEmployer and the General Counsel submitted briefswhich have been carefully considered.Upon the entire record in this case, including my ob-servations of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENT EMPI.OYERFirst National Maintenance Corporation is a NewYork corporation which maintains its principal office andplace of business at 1535 Schaefer Street, Borough ofQueens, New York, where it is engaged in the businessof providing cleaning maintenance services and relatedservices to various commercial enterprises including ahealth related facility called Haven Manor, which is thelocus of the facts giving rise to this case.In the year preceding the issuance of the complaintherein, the Employer, in the course and conduct of itsbusiness, provided cleaning and maintenance services inexcess of $50,000 to various commercial enterprises andfirms, which firms sold goods valued in excess of $50,000directly to firms located outside the State of New York.The complaint alleges, the Employer's answer admits,and I find that the Respondent Employer is an employer2 Goldblatt was not present, although the record shows that he wasduly notified of this recening of the hearing.: Toward the end of the hearing, the Respondent Employer asked thatI hold an exhibit number open for receipt of an exhibit which he de-scribed as the payroll record of the employer for the month of April1979. The General Counsel did not object to this and I agreed to holdRespondent Employer's Exh. 10 for this document. However, on January23, 198(0, Respondent Employer forwarded to me a copy of its payroll,not for April 1979, but for October 27. 1978. together with a letter pur-porting to be a resignation by another employee and moved that thesedocuments be admitted into evidence. The General Counsel thereafterfiled all opposition to the admission of these documents in evidence. Ifind merit in the General Counsel's opposition. The documents submilttedare not those it was agreed to admit and no good cause has been shownas to why they should he admitted. Respondent Employer's motion isdenlied.290 FIRST NATIONAL MAINTENANCE CORPORATIONengaged in commerce within the meaning of Section 2(6)and (7) of the Act.4II. THE LABOR ORGANIZAION INVOLVEDA. The allegation in the complaint that Local 796 is alabor organization within the meaning of Section 2(5) ofthe Act, is admitted in the answers filed by both Respon-dents. I find that to be a fact.B. The Respondent Employer's answer denies thatDistrict 1199 is a labor organization within the meaningof the Act and further alleges as an affirmative defensethat District 1199 is affiliated with an organization whichadmits both guards and nonguards to membership. Theemployer submitted no evidence in support of this asser-tion and I will disregard it.With respect to the denial of the status of District 1199as a labor organization, the General Counsel introducedno evidence in support of this allegation in the com-plaint. However, the record does contain evidence thatJohn Donalds filed an appearance on behalf of District1199; that Donalds testified, under oath and credibly,that he is an organizer for that organization; and thatseveral employees testified, again credibly, that they hadsigned authorization cards for District 1199, and had at-tended and testified at a hearing conducted by Region 29in Case 29-RC-4224, a case filed by District 1199, inMay 1978. As a result of that hearing, the Regional Di-rector for Region 29 made a finding that District 1199 isa labor organization. Because of these factors, I find thatDistrict 1199 exists, at least in part, for the purpose ofrepresenting employees in dealing with employers con-cerning wages, hours, and other conditions of employ-ment, and that it admits employees into membership, andthat it is a labor organization within the meaning of Sec-tion 2(5) of the Act.Ill, THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe facts in this case show that the Respondent Fm-ployer is engaged in contracting with the owners or op-erators of nursing homes, or health related facilities,5toperform cleaning, laundry, and other housekeeping func-tions. In November 1974 the Respondent Employerbegan to perform such services at the Haven ManorHealth Related Facility in Far Rockaway, New York.6In December of that same year, employees working forthe Respondent Employer at Haven Manor were in-formed by their supervisor that they would be represent-ed for collective-bargaining purposes by Local 690,4 The fact that the Respondent Union denied knowledge of facts onwhich to base an opinion as to the "commerce" allegations of the com-plaint does not put the matter inissue. In view of the employer's admis-sions I do not feel that the General Counsel need burden the record withfacts showing what is already admitted. See. also, the Regional Director'sfindings in Case 29-RC-4224, and the Administrative Law Judge's Deci-sion in Case 29-CA-4631, affirmed by the Board on November 16, 1976., There is a distinction between these based apparently on state regula-tion of staffing, depending upon the level of care furnished by the facili-ty. That distinction is not really material here.6 See Administrative Law Judge Bisgyer's Decision in Case 29-CA-4631, issued October 7, 1976, and in the absence of exceptions, adoptedby the Board by Order dated November 16. 1976.Amalgamated Workers Union of America (AWUOA),herein referred to as Local 690. Subsequently, on May9, 1975, the Respondent employer and Local 690 enteredinto a collective-bargaining agreement effective May 1,1975, and expiring on April 30, 1978.There was considerable dissatisfaction among the em-ployees of the Respondent Employer over the terms ofthis agreement and the manner of its negotiation and ex-ecution. This in turn led to the events described in Ad-ministrative Law Judge Bisgyer's Decision, and also tothe filing of a union-shop decertification petition underSection 9(e)(1) of the Act in Case 29-UD-108 on June21, 1976. The record in this case does not show whetherthere was an issue on the appropriateness of a unit con-sisting only of the Haven Manor employees of Respon-dent Employer, but the statutory requirements must havebeen satisfied because the Regional Director for Region29 issued a Decision and Direction of Election in thatcase on September 29, 1976, and a request for review ofthat Decision was denied by the Board on October 29,1976. An election was then conducted under the auspicesof the Regional Office on November 17, 1976 resultingin 17 votes in favor of deauthorization, 5 votes against,and 4 challenged ballots. The challenges were not deter-minative of the result of the election, which was certifiedby the Regional Director on December , 1976. There-after, as the parties stipulated none of the employees atHaven Manor executed any membership applications,collective-bargaining authorizations, or dues or feescheckoff authorizations on behalf of the RespondentUnion.8The next in the several series of events making up thebackground of this case occurred on May 1, 1977, whenone Milton Linden, describing himself as the president ofLocal 106, International Production, Service and SalesEmployees Union (IPSSEU), wrote a letter to LeonardMarsh, secretary-treasurer of the Respondent Employer,advising him that Local 690 had merged with and intoLocal 106. Then, on November 16, 1977, Linden, nowdescribing himself as the business manager of Local 796,Allied Workers Union of America, again wrote to theRespondent Employer, informing it: "At a meeting onNovember 10, 1977, our members voted to disaffiliatefrom Local 106, IPSSEU, and to affiliate with Local 796,AWUOA." There is no evidence that the RespondentEmployer ever undertook any investigation of the cir-cumstances of these affiliations and disaffiliations, orwhether, indeed, it took any action at all with respect tothe changes. All I can find, at this point, is that the union' There are indications. but no actual evidence in the record, thatLocal 690 represented employees of Respondent Employer in a broaderunit than only the Haven Manor employees. See Administrative LawJudge Bisgyer's Decision. fn. 6.8 The Responldent Union did not join in this stipulation. However, byilt failure to appear at this hearing after being dul and properly notified,and its failure to respond to subpoenas to appear and bring in records. theResplxndeni Union has forfeited any right to object to my receipt of stip-ulations, as swell as any other evidence. at the hearing.I The General Counsel objected to the introduction of this letter andtuo others. I find that these letters were properly identified by StephenDenrich, Respondent Employer's vice president as records regularly keptin the course Iof the Resplldent Employer's business. I find that theseletters are admissable under the Federal Rules of Evidence Rule 803(6).291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshop provisions in Local 690's collective-bargainingagreement had been canceled out by the union-shopdeauthorization election, and that the employer forward-ed no dues or fees to any local. There is no evidence onthe fate of Local 690, or of Local 106, whether these or-ganizations continued in existence or, in the cases ofLocals 106 and 796, whether they ever had any existenceat all other than as slips of paper in the typewriter ofMilton Linden.' 0In the late winter and early spring of 1978, the em-ployees at Haven Manor became interest in joining Dis-trict 1199. A number of them signed authorization cardsfor that organization. About May 15, 1978," District1199 filed a petition in Case 29-RC-4224 to representcertain employees of the employer. The bargaining unit,"All housekeeping and maintenance employees employedby the Employer at its location at Haven Manor HealthRelated Facility, Far Rockaway, New York, excludingall other employees, guards and supervisors within themeaning of the Act," was stipulated by the parties, thusputting to rest any question about the scope of the unitcovered by the collective-bargaining agreement. If thathad been an issue, it could have been raised by Local796, which appeared at the hearing in that case as an in-tervenor. Since the issue was not raised, but rather theunit was stipulated, I may infer and find that the unitwas and is confined to the employees of Respondent Em-ployer at Haven Manor.In the meantime, during the period that the employeeswere organizing and signing authorization cards for Dis-trict 1199, the Respondent Employer and the Respon-dent Union executed an "addendum" to the collective-bargaining agreement then in effect between Local 690and Respondent Employer. The addendum extended thatagreement for an additional 3 years until April 30, 1981,continued the same terms and conditions in effect forthat period, and provided for pay increases of $5 perweek for all employees in each of the 3 years. The ad-dendum, or agreement, was executed on March 17, 1978,by Leonard Marsh for the employer and by MiltonLinden, now describing himself as "President" of Local796. There is no evidence in this record as to any of thecircumstances of this arrangement, either on the execu-tion of the document itself, or the negotiations, if any,which led to its adoption by the parties.The new agreement was, however, advanced by Local796 at the hearing in Case 29-RC-4224 as a bar to thepetition. A hearing was then held before a hearing offi-cer of the Board assigned by the Regional Office. In thathearing the validity of the March 17 addendum to theLocal 690 agreement with Respondent Employer waslitigated. The Regional Director for Region 29 thenissued a Decision and Direction of Election on July 28,1978.tO I have, of course, found that Local 796 is a labor organizationwithin the meaning of Section 2(5) of the Act. This finding, based on theanswer filed by Respondents, does not imply that it is an active labor or-ganization."' This date is calculated from the Regional Director's Decision andDirection of Election in Case 29-RC-4224, since it does not appear else-where in the record.In that Decision the Regional Director made it clearthat evidence was received at the hearing concerning thenonpayment of dues by employees at Haven Manor, andthe mergers or affiliations between Locals 690, 106, and796.'2 It is also clear from the Regional Director's deci-sion that he considered the failure of the employer to im-plement the wage increase called for in the March 17 ad-dendum until a week after the petition was filed in Case29-RC-4224,13and the failure of Local 796 to appoint ashop steward for the processing of grievances, in arriv-ing at his decision that the addendum, or contract, datedMarch 17, 1978, and asserted as a bar did not, "as admin-istered, chart with adequate precision the terms and con-ditions of the employees in issue," nor did it "providethem with sufficient guidance in day to day labor rela-tions," citing Appalachian Shale Products Co., 121 NLRB1160, 1163 (1958). The Regional Director added that"the agreement fails to impart a sufficient stability inlabor relations to withhold a present determination ofrepresentation," citing Raymond's, Inc., 161 NLRB 838(1966).On reviewing this Decision, the Board was "unable tofind that the contract between the employer and the in-tervenor (Local 796) has been abandoned, or that thewages, hours and working conditions at the facility areso at variance with the contract's terms as to remove thebar quality from the contract." The Board vacated theDecision and Direction of Election, found the Local 796contract to be a bar, and dismissed the Petition. TheBoard's Decision was dated August 23, 1978, and thecharges in the instant case were filed on August 30 and31, 1978.On June 14, 1979, at the hearing on this matter, I dis-missed those portions of this complaint alleging viola-tions of Sections 8(a)(2) and 8(b)(1)(A). No testimonyhad been received at that time, but the Board's Decisionquoted above had been entered in evidence. It seemed tome at that time that the Board had decided that the con-tract was a bar, and was, therefore, a valid contract.Hence, that decision was res judicata as to the status ofthe contract which, in this case, the General Counselwas alleging was entered into unlawfully and was, conse-quently, invalid.In reversing my decision, the Board referred to Sec-tion 11228 of the Casehandling Manual, cited above, tothe effect that "evidence of the unfair labor practices al-leged herein by the General Counsel could not be andwas not, considered by the Board in the underlying rep-resentation case."12 Evidence as to this was stricken from the record, not because it wasnot permitted under the strictures of Sec. 11228 of the Board's Casehan-dling Manual for representation cases, but because the witness who testi-fied about these matters refused to answer questions about them Hisentire testimony was stricken from the record. It may not be material. butit is interesting to note that the number 796 represents the sum of thenumbers 690 and 106.: If the addendum was reached around its effective date, May 1. Iwould not consider 3 weeks too long a period for implementation of awage increase, but it was in fact executed on March 17. giving the em-ployer plenty of time to arrange for payment at the new rate on May 1.292 FIRST NATIONAL MAINTENANCE CORPORATIONThis Decision by the Board would seem to be consis-tent with its prior ruling in E & R Webb d/b/a Town andCountry, 194 NLRB 1135 (1972).In that case the union had filed charges alleging Sec-tions 8(a)(2) and 8(b)(1)(A) a situation similar to this and,concurrently, had filed a petition for an election request-ing that the petition be processed despite the charges. Inruling on this request to proceed, the Board said at 1136:In the instant case the issues raised by Petitioner'scharges and petition rest on resolution of the unfairlabor practice charges. Thus, the contract betweenthe Employer and the Intervenor constitutes a barto this proceeding unless the Employer's recogni-tion of the Intervenor as the collective-bargainingagent was itself unlawful and in violation of Section8(a)(2) and 8(b)(1)(A) and (2) of the Act. To makesuch a determination in this case [a representationcase] would be contrary to established Board policythat unfair labor practice allegations are not proper-ly litigable in a representation proceeding. A partyasserting such allegations may litigate them only inan unfair labor practice proceeding designed to ad-judicate such matters.There is a distinction between Town and Country andthis case, in that, here, the Board has already declaredthat the contract is a bar, but here the unfair labor prac-tice charges were not filed until after the Board hadmade that Decision.In this case, then, the Board, by its remand of the caseto me, seems to have said that its prior Decision in theunderlying representation case is not res judicata on theallegations in the complaint alleging violations of Sec-tions 8(a)(2) and 8(b)(1)(A), and I will proceed to a deci-sion on the facts of this case on these issues.B. The 8(a)(2) and 8(b)(1)(A) AllegationsThe complaint alleges that on or about March 18,1978, the Respondent Employer and the RespondentUnion executed and have since maintained a collective-bargaining agreement, notwithstanding the fact that Re-spondent Union was not at the time of the execution ofthe contract, or at any time thereafter, duly designatedor selected by a majority of the Employees of Respon-dent employer at Haven Manor as their collective-bar-gaining representative.Beyond the stipulation of the parties who appeared atthis hearing that at no time material herein did any of theemployees involved execute any membership applica-tions, collective-bargaining authorizations, or check-offauthorizations for dues or fees, the evidence received atthis hearing shows that on March 17, 1978, Local 796did not represent a majority of the people employed atHaven Manor. Employees Doretha Monday, EddieBrown, and Vesta Desrameaux all testified credibly14that in February or March 1978 the employees at HavenManor were summoned to a meeting in the office ofHarry Fuller, who, it was stipulated, was RespondentEmployer's supervisor at Haven Manor. At this meeting14 I do not consider any of these witnesses particularly reliable buttheir testimony in this instance is mutually corroborative and undeniedMilton Linden appeared and spoke to the employees.'5Linden told the employees what union he representedand that just because they did not pay dues it did notmean that they did not have a union. Linden then askedemployees for grievances and, as employees related thoseto him, he spoke into a tape recorder. After that, Lindenpassed around authorization cards designating Local 796as a bargaining representative. 16 He informed the em-ployees that if they signed the cards he would get them a$10 raise, but if they did not he could not get them any-thing. None of the employees signed cards and Lindenleft. He returned about a week later and spoke to EddieBrown, giving him some more cards to distribute amongthe employees. Brown threw the cards away.Both Brown and Doretha Monday testified, credibly,that no one signed cards for Local 796. These employ-ees, together with Herman Berry, Nizislay Melendez,Riccardo Melendez, Ann Cruz, Neil Moore, and VestaDesrameaux, all testified that they did not pay dues toany union, and that there had been no notices, no meet-ings, and no information supplied then about any unionbefore or after March 17, 1978.Based on this credible and corroborative testimony, to-gether with the failure of Milton Linden or anyone rep-resenting Local 796 to appear or testify at this hearing, Iinfer and find that on March 17, 1978, Local 796 did notrepresent a majority of the employees of Respondent em-ployer at Haven Manor.'7I further find that, because ofhis failure to recruit any employees in his visits to HavenManor, as well as his failure to appear at the hearingwith testimony or records on membership, MiltonLinden knew that Local 796 did not represent a majorityof the employees at Haven Manor when he executed theaddendum or collective-bargaining agreement on March17, 1978.There was a question in my mind at the hearing, andbefore any testimony was received, as to whether theactual recognition of Local 796 by the Respondent Em-ployer may have occurred at some time before the ex-ecution of the contract on March 17. There are two let-ters from Linden to the Respondent Employer, onedated May 1, 1977, showing the merger of Local 690with Local 106, and one dated November 16, 1977,showing the affiliation with Local 796. While there is noevidence that the Respondent Employer ever did any-thing about these changes other than noting the contentsof the letters and then filing them, the Respondent Em-ployer's continued substantial application of the wages,'' The estimates both of the number of people employed at HavenManor, and the number who attended the meeting vary, but I find, basedon the number who voted in the decertification election in Case 29-UD-108 that there were 22 employees in the bargaining unit, of whom I find10 or 12 attended this meeting.[K The record contains much testimony about which of two cards wasactually distributed at this meeting. Certainly the extensive cross-exami-nation of Monday, Brown, and Desrameaux on this point casts seriousdoubt on their memories and their reliability as witnesses, but both cards(G.C. Exhs, 7 and 8) are applications for membership in Local 796. thedifference between them being that one also authorizes the checkoff ofdues and fees. This difference is not material to a determination of theissues here.17 Indeed, the inference is permissible that none of the employees weremembers of Local 796.293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhours, and working conditions, as found by the Board inCase 29-RC-4224, indicates that recognition was, indeed,extended to the two successors of the original contract-ing union. This action could have formed the basis forunfair labor practice charges, but such charges wouldhave been barred, in this case, by the 6-month statute oflimitations contained in Section 10(b) of the Act. The ex-ecution of the contract on March 17, 1978, within the10(b) period, does not so depend on the earlier recogni-tion as to bring this case within the broad mandate ofLocal Lodge No. 1424, International Association of Ma-chinists [Bryan Manufacturing Co.] v. N.L.R.B., 362 U.S.411 (1960). It is not the implementation of the contractwhich is here charged as a violation of law, but its ex-ecution.The Respondent Employer argues, with some force,that in the absence of a good-faith doubt as to the con-tinuing majority of the incumbent union, it had a duty tocontinue to recognize it as the bargaining representativeof its employees. This would be so, the argument contin-ues, even in the case of successor unions. N.L.R.B. v.Newspapers, Inc., 515 F.2d 334 (5th Cir. 1975); AmocoProduction Company, 239 NLRB 1195 (1979).Much has been made in this case, and in the underly-ing representative case, about the validity of the mergerswhich finally resulted in the appearance of Local 796 asthe purported bargaining representative of the employeesat Haven Manor. There was no evidence submitted byeither the General Counsel or the Respondent Employeron the subject. The reason for the lack of evidence was,of course, the failure of any representative of the Re-spondent Union, particularly, Milton Linden, to appearor to supply subpenaed materials. In view of my findingsherein I do not consider the question of the validity ofthe mergers significant and I will presume for purposesof this decision that the mergers were valid.' 8 I have al-ready found that Linden, and through him the Respon-dent union, knew on March 17, 1978, that Local 796 hadno members employed. For the reasons given below, Ifind that the Respondent Employer also knew that itsemployees or at least a majority were not members ofLocal 796.The Respondent Employer was aware of the union-shop deauthorization election held in 1976. It knew, andstipulated to the fact, that it had received no checkoff re-quests. There is credible testimony in the record thatHarry Fuller, the employer's supervisor at HavenManor, had told employees Doretha Monday, EddieBrown, and Herman Berry that there was no union. I donot credit Fuller's denial of this. He did not impress meas a candid or open witness and his statement that henever discussed wages with prospective employees issimply preposterous. Finally the testimony of EddieIs Thus, I will not consider in this Decision the question of whetherthe employer's rights were prejudiced by the General Counsel's refusal toenforce the Respondent Employer's subpoena dures tecum to MiltonLinden. That subpena was particularly directed at obtaining evidence ofthe mergers. Since I assume the merger is valid. I can discern no preju-dice to the Respondent Employer in the General Counsel's action. Paren-thetically, I might say that the Board's Rules and Regulations. Series 8,as amended. Sec. 102.31(d) do not appear to lodge any discretion in theGeneral Counsel in determining whether to enforce Respondent Employ-er's subpoena duces ecum.Brown and Doretha Monday concerning the meetings ofemployees with Milton Linden shows clearly that noneof the employees were members of Local 796 or wantedto be members. I infer that the Respondent Employerhad knowledge of these meetings because of Fuller'saction, which he did not deny, in summoning employeesto the first meeting, and the failure of Leonard Marsh totestify concerning any negotiations or conversationswhich led up to the execution of the contract withLinden on March 17, 1978.However, it is not really necessary to find that Re-spondent Employer knew of the lack of majority sincegood faith would not excuse its action in recognizing andsupporting a minority union, International Ladies Gar-ment Workers Union, AFL-CIO [Bernhard-Altmann TexasCorp.] v. N.L.R.B., 366 U.S. 731 (1961).By executing the contract on March 17, 1978, the Re-spondent Employer has violated Section 8(a)(2) of theAct and the Respondent Union has violated Section8(b)(1)(A).C. The Violations of Section 8(a)(1)At the hearing in this case on June 14, 1979, the Gen-eral Counsel moved to amend the complaint to add aparagraph alleging that on or about May 1, 1979, the Re-spondent Employer, through Denrich and Fuller threat-ened its employees with reprisals if they gave testimonyor appeared at the instant hearing. Over the RespondentEmployer's objections I allowed the amendment. 9The incident alleged to be a violation of Section8(a)(1) of the Act apparently occurred at sometime inMay 1978 before the hearing in Case 29-RC-4224. VestaDesrameaux testified that she had been subpenaed toappear at that hearing and that she had shown the sub-pena to Harry Fuller. Sometime later on that day Fullercame up to her and said that Denrich had told him thatif she took off on Monday she could take off for the restof the week and that the next time she was off she could"forget about that." This testimony was corroborated byDoretha Monday, who did not mention this incident, butwas called by the General Counsel in rebuttal, and thentestified about the incident. Fuller denied the incident.In this case, while I generally found Fuller to be anunreliable witness, I believe his denial. Desrameaux, Ifind, was a poor witness. Her memory was bad and sheevidenced an almost intractable inability to understandquestions put to her or to answer questions directly.Monday was active on behalf of the Charging Party, andher memory was also not good, as may be seen in herreplies to questions about the authorization cards passedout by Milton Linden. I do not credit her corroborationof Desrameaux's testimony. While there may have beensome conversation between Fuller and Desrameauxabout the latter's time off, I cannot find that this was athreat to discipline Desrameaux because she had askedfor time off to answer a subpena for the Board. Indeed,19 These objections were based on surprise and inability to prepare adefense. In view (of the fact that no testimony on these allegations wasreceived until December 10. 1979. I do not feel that these objections aremeritorious.294 FIRST NATIONAL MAINTENANCE CORPORATIONshe testified that she returned to work after the hearingand nothing was said and nothing happened.The second incident apparently covered by this allega-tion of the complaint occurred at the hearing in the rep-resentation case on June 19, 1978. John Donalds, the or-ganizer for District 1199, testified that someone at HavenManor had called him while he and a number of employ-ees were attending the hearing and told him that Fullerhad told an employee that the employees who were atthe Labor Board office were fired. Donalds then wentup to Marsh, who was also in attendance, and asked himwhat gave him the right to fire the people who were atthe hearing. Marsh replied that they had not informedtheir supervisor and the Respondent Employer's workwas not covered. He further said he would call the su-pervisor and investigate further. About a half hour laterMarsh returned and said the matter had been straight-ened out. He had talked to Fuller and said that there hadbeen a misunderstanding and the employees were rein-stated with no loss of pay.Marsh himself testified that at the 1978 hearing he sawa number of employees present. He had thought thatonly two were to be at the hearing and, apparently an-noyed, said in a loud voice to the employees and unionrepresentatives there that because they were there with-out permission he was going to take "disciplinary ac-tions." He then made some telephone calls and found outthat the employees did have permission to be at the hear-ing. He denied that he said the employees were fired orthat he was going to reinstate them.On the basis of my observation of these two witnesses,Donalds and Marsh, I found Marsh to be the more credi-ble. Certainly, Marsh's description of Donald's reactionto his announcement of possible disciplinary action asconsisting of "threats and sarcasm" accords with my ob-servation of Donalds' demeanor. Therefore, I find thatthis incident occurred as described by Marsh.In the context of this case I cannot find that the Gen-eral Counsel has established that the Respondent Em-ployer evidenced hostility or animus toward District1199. Fuller's statements to employees, as related byMonday, that he had tried to help the employees get aunion is evidence of a lack of animus, and accords withAdminstrative Law Judge Bisgyer's findings in Case 29-CA-4631 on Fuller's attitude. Marsh's generalized state-ment about disciplinary action, in a moment of anger, isnot indicative of any underlying hostility toward District1199 or the employees.20Therefore I view this as an isolated incident, of mo-mentary significance only, which was almost immediate-ly rectified, with no effect which can be discerned in therecord on these employees.In the light of all the circumstances of this case, I findthat the General Counsel has not shown by a preponder-ance of the credible evidence that Respondent Employerhas violated the law in these two incidents.20 I specifically do not credit Donalds' testimony that, at the hearingin June 1978, he heard Marsch mutter the word "Reds" apparently in ref-erence to the union officials.THE REMEDYHaving found that the Respondents employer andunion, have engaged in unfair labor practices in violationof Section 8(a)(2) and (1) of the Act, I shall recommendthat they cease and desist therefrom. In my view no af-firmative action, other than posting of notices and notifi-cation to the Regional Director of compliance steps, isnecessary to effectuate the policies of the Act.CONCLUSIONS OF LAWI. First National Maintenance Corporation is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. District 1199, National Union of Hospital andHealth Care Employees, Retail, Wholesale and Depart-ment Store Union, AFL-CIO; and Local 796, Amalga-mated Workers Union of America are labor organiza-tions within the meaning of Section 2(5) of the Act.3. By recognizing and bargaining with Local 796, theRespondent Employer has violated Section 8(a)(2) and(1) of the Act.4. By entering into a collective-bargaining agreementwith Local 796 on March 17, 1978, the Respondent Em-ployer has violated Section 8(a)(2) and (1) of the Act.5. By entering into a collective bargaining agreementwith the Respondent Employer on March 17, 1978, theRespondent Union has violated Section 8(b)(1)(A) of theAct.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7. The Respondent Employer did not violate the Actin any other manner.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Secticn 10(c)of the Act, I hereby issue the following recommended:ORDER2 IA. Respondent First National Maintenance Corpora-tion, Ridgewood, New York, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Recognizing, or giving any form of assistance toLocal 796 or any successor thereto, or any other labororganization, unless and until such labor organization iscertified as the collective-bargaining representative ofRespondent Employer's employees in an appropriate unitby the National Labor Relations Board.(b) Giving effect to a collective-bargaining agreementwith Local 796 dated March 17, 1978, except that thewages and other benefits provided in that agreementshall not be reduced during the term of that agreement,that is, until May 1, 1981.:1 In the event no exceptions are filed as provided in Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposes.295 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which is de-signed to effectuate the policies of the Act:(a) Post at its Far Rockaway, New York, locationcopies of the attached notice marked "Appendix A."22Copies of said notice, on forms provided by the RegionalDirector for Region 29, after being duly signed by Re-spondent employer's authorized representative, shall bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Respondent Employershall take reasonable steps to insure that said notices arenot altered, defaced or covered by any other material.(b) Notify the Regional Director for Region 29, inwriting, within 20 days of this Order, what steps the Re-spondent Employer has taken to comply herewith.B. Respondent Local 796, Amalgamated WorkersUnion of America, Richmond Hill, New York, its offi-cers, agents, and representatives, shall:1. Cease and desist from:(a) Purporting to represent employees employed bythe Respondent Employer at its Far Rockaway, NewYork, location, unless and until certified as the collec-tive-bargaining representative of these employees in anappropriate unit by the National Labor Relations Board.(b) Enforcing or attempting to enforce a collective-bargaining agreement dated March 17, 1978.(c) In any like or related manner interfering with, re-straining, or coercing employees of Respondent Employ-er in the exercise of their rights guaranteed them by Sec-tion 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its offices copies of the attached noticemarked "Appendix B."23Copies of said notice, or formsprovided by the Regional Director for Region 29, afterbeing duly signed by Respondent Union's authorized rep-resentative, shall be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all22 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."23 See fn. 22.places where notices to members are customarily posted.Respondent union shall take reasonable steps to insurethat said notices are not altered, defaced or covered byany other material.(b) Notify the Regional Director for Region 29, inwriting, within 20 days of this Order, what steps Respon-dent union has taken to comply herewith.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT purport to represent employees ofFirst National Maintenance Corporation at itsHaven Manor location in Far Rockaway, NewYork, unless and until we are certified as the collec-tive-bargaining representative of these employees inan appropriate unit by the National Labor RelationsBoard.WE WILL NOT enforce or attempt to enforce acollective-bargaining agreement with First NationalMaintenance Corporation dated March 17, 1978.WE WILL NOT in any like or related manner re-strain or coerce employees of First National Main-tenance Corporation in the exercise of their rightsguaranteed them by Section 7 of the National LaborRelations Act.LOCAL 796, AMALGAMATED WORKERSUNION OF AMERICA296